The appeal is from a conviction under G. L. c. 265, § 23, as appearing in St. 1974, c. 474, § 3. 1. We do not read any or all of the prosecutor’s questions which are still objected to as carrying any implication that the defendant took the victim to New York for the purpose of securing an abortion. 2. If we were to conclude that any or all of the victim’s answers to those questions warranted an inference that the purpose of the trip was to secure an abortion, we would also have to conclude *910that the answers were relevant to the question of penetration, which was one of the elements of the offence charged. If we were to assume solely for the purpose of the decision in this case that there were criminal overtones to the act of procuring an abortion at the time of the trip, we would find no abuse of discretion in allowing the answers in evidence or in refusing to strike them. See Commonwealth v. Deschamps, 1 Mass. App. Ct. 1, 2-3 (1972).
W. Theodore Harris (Daniel F. Toomey, Assistant District Attorney, with him) for the Commonwealth.
Fern L. Nesson for the defendant, submitted a brief.

Judgment affirmed.